Citation Nr: 0409081
Decision Date: 04/07/04	Archive Date: 07/21/04

DOCKET NO. 94-29 338         DATE APR 07 2004










On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey

THE ISSUE

Entitlement to service connection for a neck disorder as secondary to service connected disabilities.

REPRESENTATION

Appellant represented by: Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran served on active duty from February 1944 to June 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in June 1993 by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey. The veteran perfected an appeal as to the issue of entitlement to secondary service connection for a neck disorder. The veteran appeared before a Board member at a travel board hearing at the RO in June 1996. In January 1997, and April 1998, the Board remanded this claim to the RO for additional development. In January 2003 the Board remanded this claim to the RO for another travel board hearing because the Board member who had conducted the June 1996 hearing was no longer with the Board. That hearing was conducted in December 2003, and a transcript of the hearing is of record. A motion to ad\"ancc the case on the Board's docket was granted on March 11, 2004.

FINDINGS OF FACT

1. All evidence necessary to decide the secondary service connection claim on appeal has been obtained. The RO has notified the appellant of the evidence needed to substantiate the claim addressed in this decision, obtained all relevant evidence designated by the appellant, and provided VA medical examinations and etiology opinions in order to assist in substantiating the claim for VA compensation benefits.

2. The veteran's currently diagnosed degenerative joint disease of the cervical spine is not caused or aggravated by service-connected disabilities.

- 2 



CONCLUSION OF LAW

Service connection is not warranted for a neck disorder as secondary to service-connected disabilities. 38 U.S.C.A. §§ 1110,5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102,5103, 5103A, 5107 (West 2002)), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003), enacted during the pendency of this appeal, requires VA to assist a c1aimant in developing an facts pertinent to a c1aim for VA benefits, inc1uding a medical opinion and notice to the claimant and the c1aimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the VA, that is necessary to substantiate the c1aim.

The VCAA is applicable to c1aims or appeals pending before the RO or the Board on the date of its enactment and, in the present case, compliance is required with the notice and duty to assist provisions contained therein. See Quartuccio v. Principi, 16 Vet. App. 183 (2002) in which the Com1 provided guidelines regarding the notice requirements of the VCAA; see also Pelegrini v. Principi, 17 Vet. App. 412 (2004) in which the Court clarified the applicability of VCAA to cases pending before VA at the time of the VCAA's enactment.

]n the rating decision, statement of the case, and supplemental statements of the case, the RO advised the veteran of what must be demonstrated to establish secondary service connection for a neck disorder. In a March 2001 letter, the RO informed the veteran of the evidence needed to substantiate the secondary service connection c1aim, including the need for medical evidence of a relationship between a current disability and a service-connected disability. The RO advised the veteran that VA would request any information or evidence the veteran wanted VA to

- 3 


obtain, and any medical evidence from his doctors about which he told V A, and requested the veteran to provide information regarding medical treatment. The RO sent VA Forms 21-4142 (Authorization and Consent to Release Information to VA) and a VA Form 21-4138 (Medical History) for this purpose. Thus, the veteran has been advised which portion of evidence is to be provided by him and which portion VA will attempt to obtain in accordance with 38 U.S.C.A. § 5103(a).

These documents show that the appellant was notified of the evidence needed to substantiate his secondary service connection claim and the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence. See Quartuccio, supra.

The Board finds that the RO has obtained, or made reasonable efforts to obtain. all records or other evidence that might be relevant to the appellant's c1aim, and the appellant has not identified any additional records or other evidence that has not been obtained. VA specifica11y requested VA treatment records and hospitalization reports, and afforded the veteran multiple examinations during the period of claim. The record contains competent opinions addressing the contended nexus between a current neck disorder and service-connected disabilities. The medical evidence is sufficient to decide this appeal and there is no further duty to provide an examination or obtain a medical opinion. See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). Accordingly, the Board finds that no further notice to the veteran or assistance in acquiring additional evidence is required by the statute and regulations.

In Pelegrini, supra, the United States Court of Appeals for Veterans Claims (Court) held that a VCAA notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a service-connection claim. In this case, the original RO decision that is the subject of this appeal was entered in June 1993, long before the enactment of VCAA. Obviously, VA could not have informed the veteran of law that did not yet exist. Moreover, as noted above, VCAA provisions were subsequently considered and complied with. There is no indication that there is additional evidence to obtain; and there has been a complete review of all the evidence of record. The Board finds that there is no

- 4 


prejudice to the appellant by the order of the events in this case. See Conway v. Principi, 353 F.3d 1369, 1373 (Fed. Cir. 2004).

The Board finds that any defect with respect to the VCAA notice requirement in this case was harmless error for the reasons specified below. In the present case, a substantially complete application was received in April 1993. Thereafter, in a rating decision in June 1993, the claim was denied. Only after that rating action was promulgated did the AOJ, in March 2001, provide notice to the claimant regarding what information and evidence is needed to substantiate the claim, as we]] as what information and evidence must be submitted by the claimant, what information and evidence will be obtained by VA, and the need for the claimant to submit any evidence in his possession that pertains to the claim.

Because the VCAA notice in this case was not provided to the appellant prior to the initial AOJ adjudica60n denying the claim, the timing of the notice does not comply with the express requirements of the law as found by the Court in Pelegrini. While the Court did not address whether, and, if so, how, the Secretary can properly cure a defect in the timing of the notice, it did leave open the possibility that a notice error of this kind may be non-prejudicial to a claimant.

The Court in Pelegrini found, on the one hand, that the failure to provide the notice until after a claimant has already received an initial unfavorable AOJ determination, i.e., a denial of the claim, would largely nullify the purpose of the notice and, as such, prejudice the claimant by forcing him or her to overcome an adverse decision, as well as substantially impair the orderly sequence of claims development and adjudica60n. On the other hand, the Court acknowledged that the Secretary could show that the lack of a pre-AOJ decision notice was not prejudicial to the appellant. Id. ("The Secretary has failed to demonstrate that. in this case, lack of such a pre-AOJ-decision notice was not prejudicial to the appellant.")

The Board finds that the Court in Pelegrini has left open the possibility of a notice error being found to be non-prejudicial to a claimant. To find otherwise would require the Board to remand every case for the purpose of having the AOJ provide a pre-initial adjudication notice. The only way the AOJ could provide such a notice,

- 5 



however, would be to vacate an prior adjudications, as well as to nullify the notice of disagreement and substantive appeal that were fi1ed by the appellant to perfect the appeal to the Board. This would be an absurd result, and as such it is not a reasonable construction of section 5103(a). There is no basis for concluding that harmful error occurs simply because a c1aimant receives VCAA notice after an initial adverse adjudication.

Moreover, while strictly fo11owing the express holding in Pelegrini would require the entire rating process to be reinitiated when notice was not provided prior to the first agency adjudication, this could not have been the intention of the Court. otherwise it would not ,have taken "due account of the rule of prejudicial error" in reviewing the Board's decision. See 38 U.S.C. § 7261 (b)(2) (West 2002); see also Conway, supra (There is no implicit exemption for the notice requirements contained in 38 U.S.C. § 5103(a) from the general statutory command set forth in section 7261 (b )(2) that the Veterans Claims Court shal1 "take due account of the rule of prejudicial error").

In reviewing AOJ determinations on appeal, the Board is required to review the evidence of record on a de novo basis and without providing any deference to the AOJ's decision. As provided by 38 U.S.C. § 7104(a), al1 questions in a matter which under 38 U.S.C. § 511 (a) are subject to decision by the Secretary shall be subject to one review on appeal to the Secretary, and such final decisions are made by the Board. Because the Board makes the final decision on behalf of the Secretary with respect to claims for veterans benefits, it is entirely appropriate for the Board to consider whether the failure to provide a pre-A OJ initial adjudication constitutes harmless error, especial1y since an AOJ determination that is "affirmed" by the Board is subsumed by the appeJ1ate decision and becomes the single and sole decision of the Secretary in the matter under consideration. See 38 C.F.R.
§ 20.1104 (2003). There simply is no "adverse determination," as discussed by the Court in Pelegrini, for the appellant to overcome. Similarly, a claimant is not compel1ed under 38 U.S.C. § 5108 to proffer new and material evidence simply because an AOJ decision is appealed to the Board. Rather, it is only after a decision of either the AOJ or the Board becomes final that a claimant has to surmount the reopening hurdle.

- 6 


Al1 the VCAA requires is that the duty to notify is satisfied, and that claimants be given the opportunity to submit information and evidence in support of their claims. Once this has been accomplished, all due process concerns have been satisfied. See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.P.R. § 20.1102 (2003) (harmless error).

Here, the Board finds that any defect with respect to the timing of the VCAA notice requirement was haml1ess error. While the notice provided to the appel1ant in March 2001 was not given prior to the first AOJ adjudication of the claim, the notice was provided by the AOJ prior to the transfer and certification of the appellant's case to the Board, and the content of the notice fully complied with the requirements of 38 D.S.C. § 51 03(a) and 38 C.F.R. § 3.159(b). After the notice was provided, the case was readjudicated and a supplemental statement of the case was provided to the appel1ant. The claimant has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices. Therefore, not withstanding Pelegrini, to decide ,the appeal would not be prejudicial error to the claimant. Moreover, at the December 2003 personal hearing before the undersigned acting Veterans' Law Judge, sitting at Newark, New Jersey, the veteran waived any right with respect to VCAA notice or any defects in such notice provided him by VA.

The Court's decision in Pelegrini also held, in part, that a VCAA notice consistent with 38 D.S.C. § 51 03(a) and 38 C.P.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA wil1 seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request or tell the claimant to provide any evidence in the claimant's possession that pertains to the claim, or something to the effect that the claimant should "give us everything you've got pertaining to your claim(s)." This "fourth element" of the notice requirement comes from the language of38 C.F.R. § 3.159(b)(1).

- 7 


In this case, although the VCAA notice letter that was provided to the appellant does not contain the "fourth element," the Board finds that the appe11ant \vas otherwise fu11y notified of the need to give to VA any evidence pertaining to his claim. in its VCAA notice letter, the RO requested that the veteran advise VA of medical records that were not already of record, and to te11 VA of "any additional information or evidence that you want us to try to get for you." In a letter informing the veteran that his appeal had been certified to the Board, the RO informed him that he could submit additional evidence concerning his appeal within 90 days of the date of the letter, or the date that the Board promulgated a decision in his case, whichever came first.

As noted above, a11 the VCAA requires is that the duty to notify is satisfied. and that claimants are given the opportunity to submit information and evidence in support of their claims. Once this has been accomplished, a11 due process concerns has been satisfied. See Bernard, supra; Sutton, supra; see also 38 C.F.R. § 20.1102 (harmless error). In this case, because each of the four content requirements of a VCAA notice has been fu11y satisfied, any error in not providing a single notice to the appellant covering all content requirements is harmless error.

Based on the foregoing, the Board finds that, in the circumstances of this case. any additional development or notification would serve no useful purpose. See Soyini \', Derwinski, I Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided); Wensch v. Principi, 15 Vet. App. _()::. 368 (2001) (when there is extensive factual development in a case, reflected both in the record on appeal and the Board's decision, which indicates no reasonable possibility that any further assistance would aid the appe11ant in substantiating his claim, this Court has concluded that the VCAA does not apply).

- 8 


Thus, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled to the extent possible, no additional assistance or notification to the veteran is required based on the facts of the case, there has been no prejudice to the veteran that would warrant a remand, and the veteran's procedural rights have not been abridged.

II. Secondary Service Connection for a Neck Disorder

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2003). Additionally, certain chronic. diseases, including arthritis, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active military service. 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307,3.309 (2003).

VA regulations further provide that service connection may be estab1ished on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disability. Establishing service connection on a secondary basis requires evidence sufficient to show that (1) a current disability exists, and (2) the current disability was either (a) caused, or (b) aggravated by a service-connected disability. 38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995).

In this veteran's case, service connection has been estab1ished for the disabilities of left ankle fusion, post-operative residuals of tibial plateau fracture status post total left knee replacement, status post right foot triple arthrodesis, bilateral pes planus, and lumbosacral strain with degenerative joint disease. The veteran contends that he currently has a disability of the neck or cervical spine that is etiologically related to his service-connected disabilities. He specifically contends that the currently diagnosed degenerative joint disease of the cervical spine was caused or aggravated by accidental falls due to his service-connected left ankle fusion.

After a review of a]] the lay and medical evidence of record, whether or not specifically mentioned in this decision, the Board finds that the weight of the competent medical evidence of record demonstrates that the veteran's currently

- 9 


diagnosed degenerative joint disease of the cervical spine was not caused or aggravated by any of his service-connected disabilities. The medical opinion evidence weighing against the veteran's claim includes various VA examination reports and unfavorable medical etiology opinions on the questions of whether the veteran's cervical spine disorder was caused or aggravated by a service-connected disability.

A June 1997 VA examination report reflects a diagnosis of degenerative joint disease of the cervical spine (documented in January 1994), with the examiner's opinion that it was "quite unlikely that [the veteran's] neck complaints have anything to do with hi_ service-connected disabilities."

A July 1998 VA examination report reflects a diagnosis of degenerative disease of the cervical spine, with the examiner's opinion that there was "no indication whatsoever that the problems related to the cervical spine are caused or aggravated by any of the patient's 1isted conditions" of the lower extremities. In an October 1998 addendum to the July 1998 VA examination report, the examiner offered the additional opinions that, after considering the veteran's disabilities of the flat feet. labyrinthitis, knee problem, and low back disorder, "there is stil1 no reason to behave that his neck problems are related to any of his service connected problems . There is no connection from the service connected injuries to his neck problems. His neck problems occurred on their own and are a normal part of aging in some patients.

A November 2000 VA examination report reflects diagnoses of degenerative joint disease and osteopenia of the cervical spine, and the examiner's opinion that "it is not likely that the patient's service connected disabilities are responsible for aggravating his neck disorder [secondary] to falls connected to bilateral ankle fusions and altered gait."

In addition, the evidence reflects no injury of the cervical spine associated with the reported post-service falls the veteran attributes to his service-connected disabilities. For example, a May 1993 VA examination report ref1ects the veteran's complaints of neck pain, with a history of no specific injury to the neck, no specific treatment

- 10 


for neck pain, and no diagnoses. The May 1993 history reflects a fall in February 1991 with injury to the knee, leg, and tailbone, but no mention of injury to the neck or cervical spine.

The evidence weighing in favor of the veteran's claim includes the veteran's written submissions and personal hearing testimony in June 1996 and December 2003, and medical evidence (including X-rays) of a currently diagnosed disability of degenerative joint disease of the cervical spine. A November 2002 VA hospitalization report, which was received with waiver of initial RO consideration, reflects a history that included falls, balance, and gait disturbances, complaints that included neck pain, and that in November 2002 the veteran underwent a cervical laminectomy with lateral mass plating. The veteran's personal hearing testimony reflects current symptoms and disability associated with his cervical spine disorder. While the veteran is competent to report and describe to a medical professional the symptoms he experiences at any time, it is the province of health care professionals to enter conclusions that require medical opinions, including a medical diagnosis and an opinion as to the relationship between a current disability and service or a service-connected disability. See Grottveit v. Brown, 5 Vet. App. 91,93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

The veteran was advised in conjunction with this secondary service connection claim that, in order' to substantiate his claim, the record needed to reflect competent medical evidence of a nexus between the claimed current "neck disorder" and his service-connected disabilities.

However, there is no competent medical opinion evidence of record that weighs in favor of the veteran's claim to show that the veteran's current cervical spine disorder was caused or aggravated by a service-connected disability. The various medical etiology opinions of record conclude that the veteran's currently diagnosed disability of the cervical spine. including degenerative joint disease, was not caused or aggravated by any of his service-connected disabilities.

For these reasons, the Board finds that a preponderance of the evidence is against the veteran's claim for service connection for a neck disorder as secondary to his

- 11 


service-connected disabilities. 38 U.S.CA. §§ 1110,5103, 5103A, 5107; 38 C.F.R. §§, 3.102, 3.159, 3.303, 3.310.

The Board has considered the doctrine of affording the veteran the benefit of any existing doubt with regard to the issue on appeal; however, as the preponderance of the evidence is against the veteran's c1ajm, the record does not demonstrate an approximate balance of positive and negative evidence as to warrant the resolution of this issue on that basis. 38 U.S.CA. § 5107(b) (West 2002); 38 CF.R. _ 3.102.

ORDER

Service connection for a neck disorder as secondary to service-connected disabilities is denied.

RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals


- 12 




